Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Thomas Eschweiler (36981) on 06/27/2022.

The application has been amended as follows:







26. (Currently Amended) An apparatus of a New Radio (NR) User Equipment, the apparatus including a radio frequency (RF) interface, and one or more processors coupled to the RF interface and configured to: 
encode a two part channel state information (CSI) including: 
encode information bits of a first CSI part and information bits of a second CSI part to generate, respectively, encoded bits of [[a]] the first CSI part and encoded bits of [[a]] the second CSI part, a payload size of the second CSI part being based on the encoded bits of the first CSI part and further being encoded separately from the information bits of the first CSI part; and 
map the encoded bits of the first CSI part onto a first physical resource and the encoded bits of the second CSI part onto a second physical resource different from the first physical resource;
encode information bits of a hybrid automatic repeat request (HARQ) acknowledgment (ACK) (HARQ-ACK) feedback and of a scheduling request (SR) jointly to generate, respectively, encoded HARQ-ACK bits and encoded SR bits, and map the encoded HARQ-ACK bits and SR bits to the first physical resource; and 
configure the two part CSI in a long or short physical uplink control channel (PUCCH) for transmission to a base station (BS).  

29. (Currently Amended) The apparatus of claim 26, wherein the one or more processors is further to jointly encode the information bits of the HARQ-ACK feedback and the information bits of the SR with the information bits of the first CSI part. 

39. (Currently Amended) A method to be performed at a New Radio (NR) User Equipment, the method including: 
encoding a two part channel state information (CSI) including: 
encoding information bits of a first CSI part and information bits of a second CSI part to generate, respectively, encoded bits of [[a]] the first CSI part and encoded bits of [[a]] the second CSI part, a payload size of the second CSI part being based on the encoded bits of the first CSI part and further being encoded separately from the information bits of the first CSI part; and 
mapping the encoded bits of the first CSI part onto a first physical resource and the encoded bits of the second CSI part onto a second physical resource different from the first physical resource; 
encoding information bits of a hybrid automatic repeat request (HARQ) acknowledgment (ACK) (HARQ-ACK) feedback and of a scheduling request (SR) jointly to generate, respectively, encoded HARQ-ACK bits and encoded SR bits, and mapping the encoded HARQ-ACK bits and SR bits to the first physical resource; and 
configuring the two part CSI in a long or short physical uplink control channel (PUCCH) for transmission to a base station (BS).  

42. (Currently Amended) The method of claim 39, the method further including jointly encoding the information bits of the HARQ-ACK feedback and the information bits of the SR with the information bits of the first CSI part.  


Allowable Subject Matter
Claims 26-27, 29-40, and 42-48 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 26 and 39, the combination of limitations involving, mapping encoded bits of a first CSI part, HARQ-ACK bits and SR bits onto a first physical resource and mapping encoded bits of a second CSI part onto a second physical resource different from the first physical resource, wherein a payload size of the second CSI part being based on the encoded bits of the first CSI part; and configuring the two part CSI in a long or short physical uplink control channel (PUCCH) for transmission to a base station, among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record Wu (US 20200178241 A1) and AHN et al. (US 20170366322 A1) disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416